Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 1 of 7




                                DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


_______________________________
John Doe.,                          Civil Action: No 18-cv-02427
Plaintiff,
v.
Jane Doe,
Defendant.
______________________________




             MOTION FOR DISCOVERY SANCTIONS PURSUANT TO FRCP 37(b)
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 2 of 7




        The matter before this court is time sensitive, as the nature of computer storage

is that while voluminous, it is not unlimited. The actions before this court occurred more

than 30 days ago, and it is likely that further delays can lead to the deletion of properly

subpoenaed information that forms the basis of this lawsuit. This forthwith motion

follows:

Charter Receives Plaintiff’s Properly Served Subpoenas, Motion, and this Court’s

Order

   1. On October 10, 2018, Plaintiff served Charter Communications with ECF

        document number 17, a motion to compel production of subscriber data,

        pursuant to an earlier subpoena, which had been served on Charter per their

        preferred method, email, on September 25, 2018.

   2. Charter’s response, in writing, to the subpoena was that they could not release

        subscriber data without a court order.

   3. This court granted the motion docketed at ECF 17, on October 30, 2018.

   4. Plaintiff, through Charter’s law enforcement e-mail system, provided Charter with

        a copy of the ECF notice that the motion had been granted on October 30, 2018.

   5. On October 31, 2018, Charter’s representative from the internal legal

        department, via telephone, confirmed to Plaintiff’s counsel receipt of the order

        and informed Plaintiff’s counsel that they would comply with the order on October

        31, 2018, or November 1, 2018.

   6. On November 1, 2018, Charter’s internal legal department representative

        telephoned Plaintiff’s counsel and informed them that they would not comply with

        the order. Specifically, she explained that pursuant to Charter’s policy, they
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 3 of 7




     wouldprovide a 14-day waiting period for the subscriber to potentially file a

     motion to quash the subpoena and motion.

  7. Plaintiff’s counsel informed Charter that their notification period, pursuant to

     Section 631 of the Communications Act of 1934 (codified at 47 U.S.C. § 551) had

     been 14 days from service of the motion to compel, on October 10, 2018.

  8. Charter’s paralegal Tammy Deloach, laughed at Plaintiff’s counsel and informed

     counsel that she did not care and that Charter’s policy superseded this court’s

     order.

  9. Plaintiff’s counsel informed Charter, that in fact, this court’s order superseded

     any of Charter’s internal policies.

  10. Deloach again laughed at Plaintiff’s counsel and informed him that Charter would

     adhere to its internal policies over this court’s order.

  11. Plaintiff’s counsel asked Deloach who her supervising attorney was, and Deloach

     informed counsel that the attorney’s name was Elfin Noce.

  12. Mr. Noce is not licensed to practice before this court, and is a Missouri licensed

     attorney, who began practicing in 2005.

  13. Plaintiff’s counsel asked Ms. Deloach to inform Mr. Noce that this motion would

     be filed if she failed to comply with this court’s order, to which Ms. Deloach

     laughed at Plaintiff’s counsel and informed counsel that she would let him know.

  14. A signed affidavit attesting to these claims is attached to this motion for

     sanctions.
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 4 of 7




  Charter’s Refusal to Comply with This Court’s Order is Sanctionable

  15. Charter’s knowing disregard of this Court’s Order, and farcical explanation as to

     why this would be permissible, necessitate a sanctions award for Plaintiff for the

     attorneys’ fees expended pursuing this information.

  16. Sanctions available for failing to comply with discovery order are predicated on

     presence of such factors as willful disobedience, gross indifference to right of

     adverse party, deliberate carelessness, or gross negligence and are not

     predicated on party's failure to satisfy fully requirements of production order when

     failure was due to inability fostered neither by party's conduct nor by

     circumstances within party's control. Dorsey v. Academy Moving & Storage,

     Inc., C.A.5 (Fla.) 1970, 423 F.2d 858.

  17. Here, Charter was on notice that a motion had been filed against them on

     October 10, 2018. In fact, Charter employee Melissa Pieper, signed for the

     motion at 11:43am, on October 10, 2018.

  18. Prior to the Motion being filed, Charter was already on notice of the nature and

     need for the subpoenaed information as of September 24, 2018.

  19. As the basis of, and further evidence substantiating, this lawsuit is potentially

     contained in ephemeral messaging, there is no ability for Charter to cure the

     defect of ignoring this Court’s order, as time is of the essence.

  20. To allow Charter to ignore court orders is deeply prejudicial to the Plaintiff, and

     disrespectful to this court. It’s also potentially fatal to this litigation.

  21. Failure to ensure Charter’s prompt response to discovery order in this instance

     will incentivize Charter to willfully disobey any future court orders, as Plaintiff
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 5 of 7




     anticipates multiple additional subpoenas to be served on Charter as the factual

     basis develops.

  22. The disrespectful attitude of Deloach towards Plaintiff’s counsel indicates bad

     faith towards this court’s authority, and the authority of counsel as a licensed

     member of this bar, to directly relevant subpoena information as necessary.

  23. Plaintiff’s counsel has never been treated as disrespectfully in handling hundreds

     of court cases in his career, and thousands of contacts with opposing counsel.

  24. Plaintiff’s counsel has never filed a motion for sanctions, nor been subjected to

     such bad faith or disrespect as Charter displayed here.

  The Only Appropriate Remedy For Charter’s Conduct is Monetary Sanctions

  25. Here, Charter’s violation is willful. Charter acts as if they are immune to the

     powers vested in this court and in Plaintiff’s counsel as a member of this courts

     bar, and that the only remedy, given that this court has already ordered

     disclosure, is monetary sanctions.

  26. In awarding monetary sanctions, such as attorneys’ fees, Defense counsel's

     declarations and affidavits, without additional evidence, were sufficiently detailed

     to support award of attorney fees as discovery sanction;  documents disclosed

     nature of services rendered in connection with unsuccessful efforts to obtain

     discovery, amount of attorney time consumed, and rates at which time was billed

     to client. Henry v. Gill Industries, Inc., C.A.9 (Ariz.) 1993, 983 F.2d 943.

  27. Although fee application must contain sufficiently detailed information about

     hours logged and work done to permit district court to make independent

     determination of whether hours claimed are justified, application need not
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 6 of 7




      present exact number of minutes spent, precise activity to which each hour was

      devoted, or specific attainments of each attorney. Cobell v. Norton, D.D.C.2002,

      231 F.Supp.2d 295.

   28. Plaintiff’s counsel spent 1 hour researching and writing the brief motion for an

      order to disclose.

   29. Plaintiff’s counsel spent 1 hour researching and writing this brief motion for

      sanctions.

   30. Plaintiff’s counsel has practiced before this court since 2011, and bills at a rate of

      $400.00/hr.

   31. Plaintiff’s counsel asks this court for an order for sanctions personally against

      Tammy Deloach for $800.00, asks that the court order that the sanctions be paid

      by Ms. Deloach personally, not by Charter, and not by her supervising attorney.

   32. Plaintiff’s counsel additionally requests an order for sanctions for $800.00 against

      Mr. Noce, as he is supervisory attorney for Ms. Deloach.

   33. As Plaintiff’s counsel is pro se, he does not believe that the sanctions can

      appropriately be paid to Plaintiff’s counsel, and asks that the sanctions be

      ordered to be paid to Maxfund, a no-kill animal shelter in Denver, Colorado.

   34. Maxfund’s address is 720 W 10th Ave, Denver, CO 80204.

      WHEREFORE, Plaintiff requests that this court order sanctions in the above

requested amounts, and an order for compliance with this court’s previous order.
Case 1:18-cv-02427-RBJ Document 24 Filed 11/01/18 USDC Colorado Page 7 of 7




DATED: November 1, 2018.


                                                        RESPECTFULLY SUBMITTED,
                                                                 /S Matthew W Buck
                                                                     RED LAW LLC
                                                             445 Broadway Suite 126
                                                                  Denver, CO 80203
                                                                      720-771-4511
                                                                      matt@red.law


                             CERTIFICATE OF SERVICE

I, Matthew W Buck, hereby certify that I served a copy of the foregoing on Charter and
its agents via their LEROC@charter.com email address, and via the court’s ECF filing
system upon other interested parties.

                                                                    /S Matthew W Buck
